
	

116 S1171 IS: Respect the Caps Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1171
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Tillis (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To suspend the current compensation packages for all officers of Fannie Mae and Freddie Mac.
	
	
		1.Short title
 This Act may be cited as the Respect the Caps Act.
		2.Prohibition on transfer of functions
 (a)Federal Home Loan Mortgage CorporationSection 303(h) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452(h)) is amended by adding at the end the following:
				
 (5)The Corporation may not transfer or delegate any duty or responsibility of the chief executive officer, as of November 25, 2015, to any other position..
 (b)Federal National Mortgage AssociationSection 309(d) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1723a(d)) is amended by adding at the end the following:
				
 (5)The corporation may not transfer or delegate any duty or responsibility of the chief executive officer, as of November 25, 2015, to any other position..
 3.Removal of Director of FHFA for causeSection 1312(b)(2) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4512(b)(2)) is amended by inserting , including for approving the compensation and benefits of any chief executive officer of an enterprise at a level greater than the level described in section 3 of the Equity in Government Compensation Act of 2015 (12 U.S.C. 4518 note) before the period at the end.
		
